Opinion issued December 7, 2006 
 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00329-CR
____________

GEORGE KELLY MORRIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 253rd District Court 
Chambers County, Texas
Trial Court Cause No. 13039



MEMORANDUM  OPINION
	Because  appellant's brief had not been filed, we abated this appeal on
November 9, 2006, and ordered a hearing in the trial court.  Among the issues the trial
judge was to consider was whether appellant desired to prosecute the appeal.  
	On November 20, 2006, in response to the November 9, 2006 order of
abatement, appellant  filed a motion to dismiss the above-referenced appeal.  The
motion complies with the Texas Rules of Appellate Procedure.  See Tex. R. App. P.
42.2(a).  We order the appeal reinstated. 
	We have not yet issued a decision.  Accordingly, the motion is granted and
the appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
 PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).